      Case 3:17-cv-00485-WHO Document 233 Filed 08/02/19 Page 1 of 4



 1    JOSEPH H. HUNT
      Assistant Attorney General
 2    DAVID L. ANDERSON
 3    United States Attorney
      JOHN R. TYLER
 4    Assistant Director
      DANIEL D. MAULER (Va. Bar #73190)
 5    Trial Attorney
      Department of Justice, Civil Division
 6    P.O. Box 883
 7    Washington, DC 20044
      Telephone:     (202) 616-0773
 8    Facsimile:     (202) 616-8470
      E-mail:      dan.mauler@usdoj.gov
 9    COUNSEL FOR DEFENDANTS
      (See signature page for parties represented.)
10
11                               IN THE UNITED STATES DISTRICT COURT

12                            FOR THE NORTHERN DISTRICT OF CALIFORNIA

13                                        SAN FRANCISCO DIVISION
14    CITY AND COUNTY OF SAN                             STIPULATION AND
15    FRANCISCO,                                         ORDER REGARDING SCHEDULING OF
                     Plaintiff,                          CASE MANAGEMENT CONFERENCE
16               v.

17    DONALD J. TRUMP, et al.,                           No. 3:17-cv-00485-WHO
                      Defendants.
18
19    COUNTY OF SANTA CLARA,
                     Plaintiff,
20              v.
21
      DONALD J. TRUMP, et al.,                           No. 3:17-cv-00574-WHO
22                    Defendants.

23          WHEREAS, per order of this Court, a Case Management Conference is currently

24   scheduled to be held in the above-captioned cases on August 6, 2019, at 2:00 p.m., to consider

25   how to proceed with the issue that has been remanded by the Ninth Circuit, namely, whether a

26   nationwide injunction is appropriate in these cases; and

27          WHEREAS, the parties in these cases have been engaged in negotiating a settlement to

28   resolve this matter without the need for further court intervention;

     Stipulation and [Proposed] Order
     No. 3:17-cv-00485/00574-WHO
      Case 3:17-cv-00485-WHO Document 233 Filed 08/02/19 Page 2 of 4



 1          WHEREAS, the parties believe they have reached an agreement in principle to resolve

 2   these cases without further court intervention;

 3          WHEREAS, undersigned counsel seek additional time to have their respective

 4   governmental clients review and formally approve this agreement;

 5          WHEREAS, the parties believe that such review and approval will require no more than

 6   fourteen (14) days;

 7          WHEREAS, once that formal review and approval occurs, the parties anticipate filing a

 8   joint Stipulation and Final Judgment with a proposed order, and that, assuming approval by the

 9   Court, the pending Case Management Conference may be cancelled as moot.

10          NOW THEREFORE, the parties hereby jointly stipulate that the Case Management

11   Conference currently scheduled for August 6, 2019, be rescheduled for August 20, 2019, at 2:00

12   p.m., subject to the Court’s availability.

13                                          Respectfully submitted,
14      DENNIS J. HERRERA (CA Bar #139669)                 JOSEPH H. HUNT
        City Attorney                                      Assistant Attorney General
15
        JESSE C. SMITH (CA Bar #122517)
16      Chief Assistant City Attorney                      DAVID L. ANDERSON
                                                           United States Attorney
17      RONALD P. FLYNN (CA Bar #184186)
        Chief Deputy City Attorney                         JOHN R. TYLER
18                                                         Assistant Director
19      YVONNE R. MERÉ (CA Bar #173594)
        Chief of Complex and Affirmative Litigation
20                                                         /s/ Daniel D. Mauler
                                                           DANIEL D. MAULER
21       /s/ Sara J. Eisenberg                             (Va. Bar #73190)
        SARA J. EISENBERG (CA Bar #269303)                 Trial Attorney
22      TARA M. STEELEY (CA Bar #231775)
        AILEEN M. McGRATH, (CA Bar #280846)
23      Deputy City Attorneys                              Department of Justice, Civil Division
                                                           P.O. Box 883
24      City Hall, Room 234                                Washington, DC 20044
        1 Dr. Carlton B. Goodlett Place                    Telephone:    (202) 616-0773
25      San Francisco, California 94102-4602               Facsimile:    (202) 616-8470
        Telephone:      (415) 554-4748
        Facsimile:      (415) 554-4715                     E-mail:       dan.mauler@usdoj.gov
26
        E-Mail:        brittany.feitelberg@sfgov.org
27                                                         COUNSEL FOR DEFENDANTS
        COUNSEL FOR PLAINTIFF
28
                                                       2
      Stipulation and [Proposed] Order
      No. 3:17-cv-00485/00574-WHO
      Case 3:17-cv-00485-WHO Document 233 Filed 08/02/19 Page 3 of 4



 1      CITY AND COUNTY OF SAN                           DONALD J. TRUMP, President of the
        FRANCISCO                                        United States; UNITED STATES OF
 2                                                       AMERICA; KEVIN K. McALEENAN,
                            ***
 3                                                       Acting Secretary of Homeland Security;
                                                         WILLIAM P. BARR, Attorney General of
 4                                                       the United States in City & County of San
                                                         Francisco v. Trump, et al., No. 3:17-cv-
 5                                                       00485-WHO
        OFFICE OF THE COUNTY COUNSEL,
 6      COUNTY OF SANTA CLARA                            DONALD J. TRUMP, President of the
 7      JAMES R. WILLIAMS                                United States; KEVIN K. McALEENAN,
        County Counsel                                   Acting Secretary of Homeland Security;
 8                                                       WILLIAM P. BARR, Attorney General of
                                                         the United States; MICK MULVANEY,
 9       /s/ Javier Serrano                              Director of the Office of Management and
        JAVIER SERRANO (CA Bar #252266)                  Budget in County of Santa Clara v. Trump,
10      Deputy County Counsel
                                                         et al., No. 3:17-cv-00574-WHO
11      70 West Hedding Street
        East Wing, Ninth Floor
12      San Jose, CA 95110-1770
        Telephone:    (408) 299-5900
13      Facsimile:    (408) 292-7240
        E-mail: javier.serrano@cco.sccgov.org
14
        COUNSEL FOR PLAINTIFF
15      COUNTY OF SANTA CLARA

16
17
                                                 ORDER
18
            The Case Management Conference currently set for August 6, 2019, is rescheduled for
19
     August 20, 2019, at 2:00 pm. The parties shall file either a Joint Case Management Statement no
20
     later than August 13, 2019, that outlines their proposed procedure(s) and the proposed timing
21
     thereof, or a Joint Stipulation and Final Judgment with a proposed order.
22
            IT IS SO ORDERED.
23
24           August 2
     DATED: _________________, 2019                      _____________________________
                                                         Hon. William H. Orrick
25                                                       United States District Judge
26
27
28
                                                     3
      Stipulation and [Proposed] Order
      No. 3:17-cv-00485/00574-WHO
      Case 3:17-cv-00485-WHO Document 233 Filed 08/02/19 Page 4 of 4



 1                                ATTESTATION OF SIGNATURES

 2
            I, Daniel D. Mauler, hereby attest, pursuant to Local Civil Rule 5-1(i)(3) of the Northern
 3
     District of California, that concurrence in the filing of this document has been obtained from each
 4
     signatory hereto.
 5
                                                           /s/ Daniel D. Mauler
 6
                                                          DANIEL D. MAULER (Va. Bar #73190)
 7
                                                          COUNSEL FOR DEFENDANTS
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      4
      Stipulation and Order
      No. 3:17-cv-00485/00574-WHO
